NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0398-17T4

GALE FONTANILLA,

          Plaintiff-Appellant,

v.

JEROME Q. FERNANDEZ and
GERALDINE M. FERNANDEZ,

     Defendants-Respondents.
_____________________________

                    Submitted September 21, 2018 – Decided February 13, 2019

                    Before Judges Simonelli and DeAlmeida.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Passaic County, Docket No. DJ-167560-16.

                    Hegge & Confusione, LLC, attorneys for appellant
                    (Michael J. Confusione, of counsel and on the brief).

                    Jerome Q. Fernandez and Geraldine M. Fernandez,
                    respondents pro se.

PER CURIAM
      Plaintiff Gale Fontanilla appeals from the August 18, 2017 order of the

Law Division vacating a domesticated California default judgment against

defendants Jerome Q. Fernandez (Jerome) and Geraldine M. Fernandez

(Geraldine1). We affirm.

                                       I.

      The following facts are derived from the record. In 1999, Fontanilla was

a resident of the Philippines, where she owns a multi-unit residential property.

Defendants were tenants at Fontanilla's property.

      In 2000, Fontanilla moved to California. Two years later, she engaged

defendants to perform tasks related to her Philippines property. Defendants

were authorized to collect rent from other tenants, deposit the rents in

Fontanilla's bank account, make repairs, and pay taxes as they came due.

      In March 2006, Jerome moved from the Philippines to New Jersey, where

he established residency. Geraldine remained in the Philippines. Sometime

around January 2012, Geraldine contacted Fontanilla in California requesting

money to pay for repairs at the property. From January 17, 2012 through August

21, 2012, Fontanilla sent Geraldine fifteen payments totaling $5450, incurring



1
 We refer to defendants by their first names because they share a last name.
We intend no disrespect.
                                                                        A-0398-17T4
                                       2
$189.80 in transfer fees. Fontanilla later became convinced that Geraldine had

misappropriated the $5450 for her personal use and that both defendants had

stolen $71,250.54 in rents collected on Fontanilla's property.

      Fontanilla contends that in October 2012, Jerome contacted her in

California and admitted that he and Geraldine owed her $76,890.34 ($5,639.80

for the misappropriated transfers and transfer fees, and $71,250.54 for

misappropriated rent). According to Fontanilla, defendants agreed to pay her

$200 in November 2012, and $300 each month thereafter until the debt was paid.

      On November 10, 2012, a community hearing was held in the Philippines

to address Fontanilla's contentions. Geraldine attended in person, and Fontanilla

attended through Skype. At the hearing, Geraldine signed what Fontanilla

described as a promissory note, written in Tagalog, acknowledging both her debt

to Fontanilla and the payment plan. The document was scanned and emailed to

Fontanilla. Following the hearing, Geraldine moved to New Jersey to join

Jerome.   Defendants sent payments in accordance with the agreement to

Fontanilla in California from November 2012 to May 2013, when two of their

checks were rejected for insufficient funds.

      Fontanilla filed suit against defendants in a California court to recover the

amounts she alleges they owe her. Defendants acknowledge that they were


                                                                           A-0398-17T4
                                        3
served with Fontanilla's complaint. On June 14, 2016, Fontanilla obtained a

default judgment in the California action against defendants for $95,937.18.

      On September 15, 2016, Fontanilla domesticated the California judgment

by filing it with the Clerk of the Superior Court. See N.J.S.A. 2A:49A-27. On

October 14, 2016, Jerome filed a motion to vacate the judgment, alleging a lack

of personal jurisdiction over him in California. On October 17, 2016, Fontanilla

filed a notice of application for wage execution against both defendants.

      On February 10, 2017, the trial court held a hearing. Fontanilla and

Jerome testified. Geraldine was not named in Jerome's motion and did not

testify. Jerome testified that he and Geraldine had never been to California.

While he admitted both defendants communicated with Fontanilla while she was

in California, he disputed Fontanilla's contention that defendants initiated those

communications. Jerome did not deny that defendants sent several payments to

Fontanilla in California or that Fontanilla wired money to Geraldine from

California.

      On August 18, 2017, Judge Randal C. Chiocca issued an order granting

Jerome's motion to vacate the judgment, and denying Fontanilla's application

for wage executions.      The order was accompanied by Judge Chiocca's

comprehensive written opinion. The judge began his analysis by acknowledging


                                                                          A-0398-17T4
                                        4
that the obligation of our courts to recognize a domesticated foreign money

judgment does not apply where a defendant demonstrates that the foreign

jurisdiction lacked personal jurisdiction over him or her.         Judge Chiocca

analyzed the California long-arm statute, Cal. Civ. Proc. Code § 410.10, a

California Supreme Court opinion interpreting that provision, Vons Cos., Inc. v.

Seabest Foods, Inc., 926 P.2d 1085, 1091 (Cal. 1996), and the controlling United

States Supreme Court precedent, Int'l Shoe Co. v. Washington, Office of

Unemployment Comp. & Placement, 326 U.S. 310, 316 (1945) and Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 474-75 (1985).

      Judge Chiocca concluded that California lacked general jurisdiction over

defendants, given that the record was "woefully insufficient to demonstrate that

defendants' contacts with California were 'substantial . . . continuous and

systematic.'" In addition, Judge Chiocca concluded that defendants' contacts

with California were insufficient to establish specific jurisdiction because the

crux of Fontanilla's claims against defendants related to their alleged

misappropriation of rent in the Philippines. In addition, the judge concluded

that the "record is devoid of any evidence that defendants purposely availed

themselves of the benefits" of California, and instead establishes that their

interactions with Fontanilla in that state were related to the fulfillment of their


                                                                           A-0398-17T4
                                        5
obligations in the Philippines. The judge concluded that the exercise of personal

jurisdiction over defendants in California would not comport with fair play and

substantial justice, as "there is little or nothing concerning the underlying affairs

between the parties which have any material relationship to the State of

California." Although Geraldine did not join Jerome's motion, the court sua

sponte vacated the judgment against Geraldine in the interests of justice.

      This appeal followed. Fontanilla argues that Judge Chiocca erred in his

analysis, and that defendants' contacts with her while she was a resident of

California were sufficient to establish specific jurisdiction. Fontanilla also

argues that the judge erred in vacating the judgment against Geraldine because

she did not join the motion to vacate.

                                         II.

      "The question whether a court has personal jurisdiction over a defendant

is a question of law, and thus our review of the issue is de novo." YA Glob.

Invs., L.P. v. Cliff, 419 N.J. Super. 1, 8 (App. Div. 2011). Factual "[f]indings

by the trial judge are considered binding on appeal when supported by adequate,

substantial and credible evidence." Rova Farms Resort Inc. v. Inv'rs Ins. Co. of

Am., 65 N.J. 474, 484 (1984).




                                                                             A-0398-17T4
                                         6
      "Full Faith and Credit shall be given in each State to the public Acts,

Records, and judicial Proceedings of every other State." U.S. Const. art. IV, §

1. It is undisputed that Fontanilla complied with the statutory procedures to

domesticate the California judgment in our State. See N.J.S.A. 2A:49A-27. In

addition, Fontanilla acknowledges the long-established precedent that

            the judgment for which full faith and credit is sought
            must itself be valid, that is, it must be issued by a court
            of competent jurisdiction in possession of valid
            personal jurisdiction over the defendant. We have
            explained that the Full Faith and Credit Clause "applies
            only where the judgment of the foreign state is 'founded
            upon adequate jurisdiction of the parties and subject
            matter.'"

            [McKesson Corp. v. Hackensack Med. Imaging, 197
N.J. 262, 275 (2009) (quoting James v. Francesco, 61
N.J. 480, 485 (1972)).]

Thus, where "a defendant does not appear when an action is brought against him

and he thereby suffers a default judgment, he may in an action in another state

question the validity of the judgment state by asserting that the court in the first

case did not have jurisdiction over him." Hupp v. Accessory Distribs., Inc., 193
N.J. Super. 701, 708-09 (App. Div. 1984) (footnote omitted). This review is

done according to the foreign state’s long-arm statute and constitutional

principles. See generally Freedom Fin. Co., Inc. v. Berry, 119 N.J. Super. 91

(App. Div. 1972).

                                                                            A-0398-17T4
                                         7
      California law vests jurisdiction in its courts to the extent permitted by the

United States Constitution. See Vons, 926 P.2d at 1091. There are two types

of personal jurisdiction recognized under the Constitution: "general" and

"specific." See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.
915, 919 (2011). Because Fontanilla concedes that California does not have

general jurisdiction over defendants, we are concerned only with whether

specific jurisdiction exists.

      "'Minimum contacts' are the threshold requirements for specific personal

jurisdiction." Waste Mgmt., Inc. v. Admiral Ins. Co., 138 N.J. 106, 119 (1994).

"The primary focus of our personal jurisdiction inquiry is the defendan t's

relationship to the forum State." Bristol-Myers Squibb Co. v. Superior Court,

137 S. Ct. 1773, 1779 (2017). "[S]pecific jurisdiction is confined to adjudication

of issues deriving from, or connected with, the very controversy that establishes

jurisdiction." Goodyear, 564 U.S. at 919 (quotation omitted).

      Minimum forum contacts may be satisfied by a non-resident who has:

"purposefully directed" activities at forum residents; "'purposefully derive[d]

benefit' from forum activities"; or where defendant "purposefully avail[ed

himself or herself] of the privilege of conducting activities within the forum

State, thus invoking the benefits and protections of its laws." Vons, 926 P.2d at


                                                                            A-0398-17T4
                                         8
1092 (alteration in original) (quoting Burger King Corp., 471 U.S. at 472-73,

475). A third party cannot unilaterally draw a party into a connection with the

state. See Vons, 926 P.2d at 1096. "In order for a court to exercise specific

jurisdiction over a claim, there must be an 'affiliation between the forum and the

underlying controversy, principally, [an] activity or an occurrence that takes

place in the forum State." Bristol-Myers, 137 S. Ct. at 1781 (quoting Goodyear,
564 U.S. at 919). "What is needed . . . is a connection between the forum and

the specific claims at issue." Bristol-Meyers, 137 S. Ct. at 1781.

      Having carefully reviewed Fontanilla's arguments in light of the record

and applicable legal principles, we affirm the August 18, 2017 order of the Law

Division substantially for the reasons stated by Judge Chiocca in his thorough

and well-reasoned written opinion. We add the following comments.

      We agree with Judge Chiocca's conclusion that Fontanilla's claims against

defendants primarily relate to their alleged misappropriation of rents collected

in the Philippines, and on property located in the Philippines, arising from their

authority to act on Fontanilla's behalf in the Philippines. Although defendants

engaged in communications with Fontanilla while she was a resident of

California and remitted a few payments on their acknowledged debt to her in




                                                                          A-0398-17T4
                                        9
California, we agree with the trial court that those contacts were insufficient to

establish specific jurisdiction over defendants.

      In addition, we find no fault with the trial court's decision to vacate the

judgment against Geraldine.      The testimony of both witnesses touched on

Geraldine's contacts with California and her interactions with Fontanilla. There

was, therefore, an adequate evidentiary basis for the trial court's decision. In

addition, we have long recognized that a court may sua sponte question its own

jurisdiction. See Baldwin Enters., Inc. v. Town of Warwick, 226 N.J. Super.
549, 551-52 (App. Div. 1988). We see no reason why the trial court should be

precluded from raising the question of whether a foreign court had jurisdiction

to enter a domesticated judgment when one defendant subject to the judgment

has compiled an evidentiary record sufficient to make that determination with

respect to another defendant subject to the judgment.

      Affirmed.




                                                                          A-0398-17T4
                                       10